DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 15/931,587 filed on 5/14/2020. Claims 1-9 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/2020 has been considered.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or render obvious a motivation to provide for a drive apparatus of a hybrid vehicle in combination with the remainder of the structure set forth in claim 1, particularly "the first rotor is arranged movably in the axial direction so as to separate from the second rotor by a first load acting through the planetary gear mechanism toward a first direction in the axial direction when the internal combustion engine drives and so as to approach the second rotor by a second load acting through the planetary gear toward a second direction opposite to the first direction when the internal combustion - 28 -H119-0790-USO1(HF-866-US)engine is driven" and “the first motor-generator generates a regenerative energy when the 5drive mode is switched from the first 
The prior art generally discloses various aspects of the claimed invention separately, though not all in one reference, and additionally fails to provide a motivation to combine these references to arrive at the claimed invention.  For example, Tabata (US 2009/0082151) discloses a hybrid vehicle drive system utilizing planetary gearsets with helical gears, which are known to one of ordinary skill in the art to generate thrust loads on transmission components.  However Tabata fails to disclose modes where the engine is driven in relation to which direction any rotor is loaded axially in a given direction, and fails to disclose a rotor axially moving within the transmission depending on the direction of torque flow.  Takahashi (U.S. 2003/0104900) discloses a vehicle with an electric starter motor, where a rotor (ring gear) is axially loaded to the left or to the right and axially moves in these directions, thereby engaging a clutch based on whether or not the engine drives or is driven, but the vehicle is not a hybrid vehicle, as the electric motor is a starter motor and does not provide power to the wheels.  Sugino (JP 2004-278367 A) discloses a hybrid vehicle with a planetary gearset having helical gears, where the ring gear (first rotor) is thrust axially in one direction when the engine drives and in a second direction when the engine is driven, and also teaches first through third drive modes, but does not disclose a second motor or a controllable clutch (the disclosed clutch is a centrifugal clutch, which is not controllable by a controller).  There is no motivation to combine these teachings in some manner to arrive at the claimed invention, absent hindsight.
Claim 9 is allowed for the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595.  The examiner can normally be reached on Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659